                   Case 21-10023-JTD             Doc 111          Filed 02/05/21      Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                              )
    In re:                                                    )     Chapter 11
                                                              )
    WARDMAN HOTEL OWNER, L.L.C., 1                            )     Case No. 21-10023 (JTD)
                                                              )
                              Debtor.                         )
                                                              )     Docket Ref. No. 4 and 37


              FINAL ORDER ESTABLISHING ADEQUATE ASSURANCE
        PROCEDURES WITH RESPECT TO THE DEBTOR'S UTILITY PROVIDERS

             Upon the Motion for Interim and Final Orders Establishing Adequate Assurance

Procedures with Respect to Debtor’s Utility Providers (the "Motion"),2 the First Day

Declaration, and the statements of counsel and the evidence adduced with respect to the Motion

at a hearing before this Court (the "Hearing"); and this Court having found that (i) this Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) venue is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28

U.S.C. § 157(b), (iv) notice of the Motion and the Hearing was sufficient under the

circumstances and (v) there is good cause to waive the 14-day stay imposed by Bankruptcy Rule

6004(h) to the extent it is applicable; and upon entry of an order (the “Interim Order”) approving

the Motion on an interim basis and scheduling a final hearing; and this Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at a hearing,

if any, before this Court (the “Hearing”); and this Court having determined that the legal and




1
      The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is 5035
      Riverview Road, NW, Atlanta, GA 30327.
2
      Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.



DOCS_DE:232317.8 92203/001
                 Case 21-10023-JTD           Doc 111    Filed 02/05/21    Page 2 of 6




factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED as set forth herein on a final basis.

         2.      Subject to the procedures described below, no Utility Company, including any

Subsequently Added Utility, may (a) alter, refuse, terminate or discontinue utility services to,

and/or discriminate against, the Debtor on the basis of the commencement of the chapter 11 case

or on account of outstanding prepetition invoices or (b) require additional assurance of payment,

other than the Proposed Adequate Assurance, as a condition to the Debtor receiving such utility

services.

         3.      The Debtor shall deposit, as adequate assurance, $87,405 into a newly created,

segregated, interest bearing bank account with a banking institution that has executed a uniform

deposit agreement with the U.S. Trustee (the "Adequate Assurance Deposit"). The liens asserted

by the Debtor’s prepetition and postpetition secured lenders to the funds in the Adequate

Assurance Deposit shall be junior to the rights provided to the Utility Companies through this

Order.

         4.      Subject to the entry of the Proposed Final Order and the Adequate Assurance

Procedures set forth below, the Adequate Assurance Deposit, in conjunction with the Debtor's

ability to pay for future utility services in the ordinary course of business (collectively,

the "Proposed Adequate Assurance"), constitutes sufficient adequate assurance of future payment

to the Utility Companies to satisfy the requirements of section 366 of the Bankruptcy Code.

         5.      The following Adequate Assurance Procedures are approved in all respects:

                 a.          Any Utility Company desiring adequate assurance of future payment for
                             utility service beyond the Proposed Adequate Assurance must serve a
                             request (an "Additional Assurance Request") at the following addresses:


DOCS_DE:232317.8 92203/001
                 Case 21-10023-JTD            Doc 111      Filed 02/05/21     Page 3 of 6




                             (i) Wardman Hotel Owner, L.L.C., 5035 Riverview Road, NW, Atlanta, GA
                             30327 (Attn: James D. Decker) and (ii) Pachulski Stang Ziehl & Jones
                             LLP, 919 N. Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE
                             19899, Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com) (collectively,
                             the "Notice Parties").

                 b.          Any Additional Assurance Requests must: (i) be made in writing;
                             (ii) specify the amount and nature of assurance of payment that would be
                             satisfactory to the Utility Company; (iii) set forth the location(s) for which
                             utility services are provided and the relevant account number(s); and
                             (iv) explain why the requesting Utility Company believes the Proposed
                             Adequate Assurance is not sufficiently adequate to assure future payment.

                 c.          If any Additional Assurance Request is delivered to the Notice Parties, the
                             Debtor shall have 21 days from receipt of such Additional Assurance
                             Request (the "Resolution Period") to negotiate with the requesting Utility
                             Company to resolve its Additional Assurance Request. The Resolution
                             Period may be extended by agreement or approval of this Court.

                 d.          The Debtor is authorized to resolve, in its discretion, any Additional
                             Assurance Request by mutual agreement with the requesting Utility
                             Company without further order of this Court and, in connection with any
                             such agreement and in its discretion, may provide the requesting Utility
                             Company with alternative adequate assurance of payment, including cash
                             deposits, prepayments or other forms of security, if the Debtor believe such
                             alternative assurance is reasonable.

                 e.          If the Debtor determines that an Additional Assurance Request is not
                             reasonable and the parties are not able to resolve such request during the
                             Resolution Period, the Debtor will request a hearing before this Court to
                             determine the adequacy of assurances of payment made to the requesting
                             Utility Company (the "Determination Hearing"), pursuant to
                             section 366(c)(3)(A) of the Bankruptcy Code.

                 f.          Pending resolution of the Additional Assurance Request at a Determination
                             Hearing, the Utility Company making such a request may not discontinue,
                             alter or refuse service to the Debtor on account of unpaid charges for
                             prepetition services or an alleged lack of adequate assurance of payment.

        6.       All Utility Companies served with a copy of this Order shall be deemed to have

adequate assurance of payment under section 366 of the Bankruptcy Code unless and until:

(a) the Debtor, in its discretion, agrees to (i) an Additional Assurance Request or (ii) an

alternative assurance of payment with the Utility Company during the Resolution Period; or




DOCS_DE:232317.8 92203/001
                 Case 21-10023-JTD        Doc 111     Filed 02/05/21      Page 4 of 6




(b) this Court enters an order at any Determination Hearing requiring that additional adequate

assurance of payment be provided.

        7.       To the extent that the procedures set forth herein are not in technical compliance

with certain time periods set forth in section 366 of the Bankruptcy Code, the Debtor has

demonstrated good cause for the extension of the 30-day period and 20-day protective time

periods under sections 366(c)(2) and 366(b) of the Bankruptcy Code, respectively.

        8.       Except for this ordered paragraph, this Final Order shall not apply to the Potomac

Electric Power Company.

        9.       Nothing herein constitutes a finding that any entity is or is not a Utility Company

hereunder or under section 366 of the Bankruptcy Code, whether or not such entity is listed on

the Utility Service List.

        10.      The Debtor is authorized, in its discretion, to amend the Utility Service List to add

any Utility Company. Within 7 days of adding such Subsequently Added Utility to the Utility

Service List, the Debtor shall add to the Adequate Assurance Deposit an amount equal to two

weeks of the Debtor's average cost of utility service for each Subsequently Added Utility. The

terms of this Order and the Adequate Assurance Procedures shall apply to any Subsequently

Added Utility immediately upon notice of this Order to such Subsequently Added Utility.

        11.      The Debtor shall serve a copy of this Order on each Utility Company listed on the

Utility Service List within two business days after the date of this Order is entered, and shall

promptly serve this Order on any Subsequently Added Utility.

        12.      The Debtor shall have the Resolution Period to resolve any Subsequently Added

Utility's Additional Assurance Request by mutual agreement without further order of this Court

or to schedule a Determination Hearing with this Court.




DOCS_DE:232317.8 92203/001
                 Case 21-10023-JTD        Doc 111     Filed 02/05/21     Page 5 of 6




        13.      The relief granted herein is for all Utility Companies providing Utility Services to

the Debtor and on Utility Companies subsequently added to the Utility Service List when they

are served with this Order.

        14.      Nothing in the Motion or this Order, nor the Debtor's payment of claims pursuant

to this Order, shall be deemed or construed as: (a) an admission as to the validity of any claim

against the Debtor; (b) a waiver of the Debtor's rights to dispute any claim on any grounds; (c) a

promise to pay any claim; (d) an implication or admission that any particular claim is a claim of

a type specified or defined hereunder; or (e) the assumption of any executory contract or

unexpired lease.

        15.      The Banks are authorized, when requested by the Debtor, to receive, process,

honor and pay all post-petition checks presented for payment of, and to honor all fund transfer

requests made by, the Debtor related to the payment of Utility Services, including as provided in

the Adequate Assurance Procedures, provided that sufficient funds are available in the applicable

accounts to make the payments. The Banks are authorized to rely on the Debtor's designation of

any particular check or funds transfer as approved by this Order.

        16.      Nothing contained in the Motion or this Order is intended or should be construed

to create an administrative priority claim on account of any claim.

        17.      The requirements of Bankruptcy Rule 6003(b) have been satisfied with respect to

the payments authorized by this Order.

        18.      This Order shall be immediately effective and enforceable upon its entry. To the

extent that it may be applicable, the 14-day stay imposed by Bankruptcy Rule 6004(h) is hereby

waived.




DOCS_DE:232317.8 92203/001
                 Case 21-10023-JTD        Doc 111     Filed 02/05/21     Page 6 of 6




        19.      The Debtor is hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Order.

        20.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation and/or implementation of this Order.




                                                           JOHN T. DORSEY
         Dated: February 5th, 2021                         UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware


DOCS_DE:232317.8 92203/001
